Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered July 21, 2004, convicting him of assault in the second degree (two counts), criminal possession of a weapon in the third degree, and tampering with physical evidence, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court *791providently exercised its discretion in declining to voir dire the jury about a local news article which had appeared during the trial (see People v Shulman, 6 NY3d 1, 32, cert denied 547 US —, 126 S Ct 1623 [2006]; People v Moore, 42 NY2d 421, 433-434 [1977], cert denied 434 US 987 [1977]). Other than mere publication of the article, there was no indication that the article had been “placed before the jury” (People v Brown, 48 NY2d 388, 394 [1979]). In any event, the prejudice to the defendant would have been minimal under the circumstances.
The defendant’s remaining contention regarding his adjudication as a persistent violent felony offender is unpreserved for appellate review since he failed to raise any objection at sentencing (see People v Daniels, 5 NY3d 738, 740 [2005], cert denied 546 US —, 126 S Ct 573 [2005]; People v Rosen, 96 NY2d 329 [2001], cert denied 534 US 899 [2001]). In any event, it is without merit (see People v Rivera, 5 NY3d 61 [2005], cert denied 546 US —, 126 S Ct 564 [2005]; People v Rosen, supra). Luciano, J.P., Rivera, Lifson and Covello, JJ., concur.